EXHIBIT OCTUS RECRUITS SENIOR MANAGERS TO PURSUE ENERGY EFFICIENCY AND ALTERNATIVE ENERGY OPPORTUNITIES Davis, California (February 26, 2009) Octus Inc (OTCBB: OCTI.OB) today announced that, effective February 24, 2009, it has hired Chris Soderquist as Chief Executive Officer of the Company and George Ecker as Chief Financial Officer.Soderquist and Ecker were also elected Directors of the Company. Octus, which will do business under the banner of Octus Energy, seeks to establish itself as a leader in the alternative energy creation and conservation industries based on its “Repower, Renew, Results” strategy.The company will actively seek to license, acquire and commercialize industry-leading energy-efficiency solutions, in addition to pursuing the development and management of energy creation and conservation projects. As part of the transaction, Mr. Ecker and Mr. Soderquist have entered into three-year employment agreements with the Company and were subsequently each issued 15,000,000 shares of common stock for the contribution of services to the Company. Mr.
